           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 1 of 10


 1    RONALD L. RICHMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5                   sarah.bowen@bullivant.com

 6    Attorneys for Plaintiffs

 7
 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
11   BOARD OF TRUSTEES OF THE                                Case No.:
     EABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                                 COMPLAINT FOR DAMAGES FOR
     CAEIFORNIA; BOARD OF TRUSTEES OF                        BREACH OF COLLECTIVE
13   THE LABORERS VACATION-HOEIDAY                           BARGAINING AGREEMENT; TO
     TRUST FUND FOR NORTHERN                                 RECOVER UNPAID TRUST FUND
14   CALIFORNIA; BOARD OF TRUSTEES OF                        CONTRIBUTIONS
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   EABORERS TRAINDIG AND RETRAINING
     TRUST FUND FOR NORTHERN
17   CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20   3B ENTERPRISES, ELC, a California limited
     liability company.
21
                                    Defendant.
22
23            Now come the plaintiffs, hereinabove named, and for their causes of action against

24   defendant, allege as follows:

25                                          I. JURISDICTION AND VENUE

26             1.       This is an action for damages for breach of the collective bargaining agreement

27   described below; and for recovery of unpaid trust fund contributions. This Court has

28 jurisdiction of the action under and pursuant to the provisions of 29 U.S.C. §185 (§301 of the


     4827-9962-5641.1 29512/00302                        1
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 2 of 10


 1   Labor Management Relations Act of 1947, as amended) and 29 U.S.C. §§1132(a)(3) and

 2   1132(e)(1) (§§502(a)(3) and 502(e)(1) of the Employee Retirement Income Security Act of

 3   1974, as amended (“ERISA”). The suit arises from the defendant 3B Enteprises, LLC’s failure

 4 to make trust fund contributions as required by the collective bargaining agreement, by the
 5   written trust agreements and by provisions of federal law.

 6                                   II. INTRADISTRICT ASSIGNMENT

 7            2.        Venue of the within action is properly laid in the U.S. District Court for the

 8 Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
 9   contributions are made to, and benefits paid from, a corporate co-trustee bank in the Northern

10 District of California.
11                                                III. PARTIES

12            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers

13   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for

14 Northern California, and Laborers Training and Retraining Trust Fund for Northern California
15   (collectively, the “Trust Funds”) are the plaintiffs herein. The Trust Funds are organized under

16   and pursuant to the provisions of §§302(c)(5) and 302(c)(6) of the Labor Management Relations

17 Act of 1947, as amended, 29 U.S.C. §§186(c)(5) and 186(c)(6). The Trust Funds were
18   established through collective bargaining agreements between the Northern California District

19   Council of Laborers and employer associations representing construction industry employers

20   doing business in Northern California. The Trust Funds are employee benefit plans created by

21   written trust agreements subject and pursuant to §§3(3) and 3(37) of ERISA, 29 U.S.C.

22   §§1002(3) and (37). The Boards of Trustees, as fiduciaries, are the plaintiffs, who sue on behalf

23   of the Trust Funds.

24            4.        Each of the Trust Funds is a third-party beneficiary of the collective bargaining

25   agreement described below.

26            5.        At all times mentioned herein, each of the Trust Funds was an express trust

27   created by a written trust agreement subject to and pursuant to §302 of the Labor Management

28


     4827-9962-5641.1 29512/00302                       -2-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 3 of 10


 1   Relations Act of 1947, as amended, 29 U.S.C. §186, and a multi-employer benefit plan within

2    the meaning of sections 3 and 4 of ERISA, 29 U.S.C. §§1002, 1003.

 3            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers and

4    other related covered employees on whose behalf contributions are made pursuant to collective

 5   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring

 6   that employers who are signatories to said collective bargaining agreements comply with the

 7   terms of those agreements with respect to payments and contributions to the Trust Funds.

 8            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times

 9   material hereto, defendant 3B Enterprises, EEC was and is a California limited liability

10   company with its principal place of business located in Elverta, California. Plaintiffs are further

11   informed and believe, and upon that ground allege, that at all times material hereto, defendant

12   3B Enterprises, EEC was an employer within the meaning of §3(5) and §515 of ERISA,

13   29 U.S.C. §§1002(5), 1145 and an employer in an industry affecting commerce within the

14   meaning of section 301 of the Eabor Management Relations Act of 1947, as amended,

15   29 U.S.C. §185.

16                                     TV. FTRST CLAIM FOR RELIEF

17                      BREACH OF COLLECTIVE BARGAINING AGREEMENT

18            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the

19   allegations contained in paragraphs 1 - 7 of this Complaint.

20            9.        On or about August 26, 2016 3B Enterprises, EEC entered into a Memorandum

21   Agreement with the Northern California District Council of Eaborers and pursuant to the

22   Memorandum Agreement, became bound to a written collective bargaining agreement with the

23   Northern California District Council of Eaborers (“Eaborers Union”) entitled the Eaborers’

24   Master Agreement For Northern California (“Master Agreement”). In agreeing to be bound to

25   the Master Agreement, defendant agreed to be subject to and bound by all provisions and

26   conditions of the written trust agreements which established the trust funds. Pursuant to the

27   provisions of the Master Agreement, defendant agreed to be bound by all terms relating to

28   wages, hours and conditions of employment prescribed therein with the Eaborers Union.



     4827-9962-5641.1 29512/00302                       -3-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 4 of 10


 1             10.      By virtue of the Master Agreement and written trust agreements, defendant

 2 promised and agreed that: (1) it would pay employee fringe benefit contributions into each
 3   Trust Fund in regular monthly installments commencing on or before the 15th day of the month

 4   immediately succeeding the month in which the employee’s work was performed; (2) that in the

 5   event that any of said monthly installments were not paid in full on or before the 25th day of the

 6   month in which such contributions became due, it would pay interest on the delinquent

 7   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount

 8   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and

 9   (3) that if any suit with respect to any of said contributions or payments were filed against them,

10   it would pay into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in

11   connection with such suit.

12             11.      The Master Agreement between the Laborers Union and 3B Enterprises, LLC

13   has never been terminated.

14             12.      Plaintiffs have performed all conditions, covenants and promises on their part to

15   be performed in accordance with the terms and conditions of the Master Agreement and Trust

16 Agreements.
17             13.      Within four years last past, defendant materially breached and broke the

18   aforesaid Master Agreement and trust agreements in the following respects:

19                      a.          By reporting, but failing to pay (reported, not paid) all employee fringe

20                                  benefit contributions on behalf of its covered employees for the period

21                                  February - August, 2019 in the principal amount of $774,475.56,

22                                  according to proof at trial;

23                      b.          By failing to pay interest and liquidated damages on the unpaid and

24                                  delinquent employee fringe benefit contributions (reported, not paid), for

25                                  the period February - August 2019 in an amount to be proven at trial;

26                      c.          By failing to report and failing to pay (not reported, not paid), pursuant to

27                                  an audit, all employee fringe benefit contributions on behalf of its

28                                  covered employees for the periods ending December 2017 and



     4827-9962-5641.1 29512/00302                            -4
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 5 of 10


 1                                  December 2018, in the principal amount of $ 1,763.11, according to proof

 2                                  at trial;

 3                      d.          By failing to pay interest and liquidated damages on the unpaid and

 4                                  delinquent employee fringe benefit contributions (not reported, not paid),

 5                                  pursuant to audit, for the periods ending December 2017 and

 6                                  December 2018 in an amount to be proven at trial; and

 7                      e.          By failing to pay interest and liquidated damages on employee fringe

 8                                  benefit contributions that were paid late (paid, paid late), for the period

 9                                  October - December 2017; January - December 2018 and January 2019

10                                  in the amount of $68,554.80, as calculated through September 26, 2019.

11             14.      The aforesaid material breaches proximately caused damages to plaintiffs in the

12   following approximate amounts, all according to proof at trial: (a) for unpaid contributions

13   (reported, not paid) in the principal amount of $774,475.56 plus interest and liquidated damages

14   in an amount to be proven at trial; (b) for unpaid contributions (not reported, not paid), pursuant

15   to audit in the principal amount of $1,763.11 plus interest and liquidated damages in an amount

16   to be proven at trial; and (c) for interest and liquidated damages on contributions paid late (paid,

17   paid late), in the amount of $68,554.80, as calculated through September 26, 2019. Interest will

18   continue to accrue at the rate of 1.5% each month during the pendency of this lawsuit.

19             15.      Plaintiffs have incurred and will continue to incur attorneys’ fees and costs in the

20   within action. Pursuant to the provisions of the Master Agreement and the trust agreements,

21   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the

22   bringing of the within action.

23            WHEREFORE, plaintiffs pray for judgment as set forth below.

24   ///

25   ///

26   ///

27   ///

28   ///



     4827-9962-5641.1 29512/00302                            -5-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 6 of 10


 1                                        V. SECOND CLAIM FOR RELIEF

 2                      RECOVERY OF UNPAID TRUST FUND CONTRIBUTIONS

 3                                               (ERISA §§502(g)(2),515)

 4             16.      Plaintiffs reallege and incorporate by reference, as though fully set forth, the

 5   allegations contained in paragraphs 1 - 15 of this Complaint.

 6             17.      ERISA §515, 29 U.S.C. §1145, requires defendant to make such contributions to

 7   the plaintiffs Trust Funds as are required under the terms of their collective bargaining

 8   agreement with the Union. Pursuant to the provisions of their trust agreements, plaintiffs are

 9   entitled to enforce defendant’s obligations to make those contributions.

10             18.      Plaintiffs are informed and believe, and on that ground allege, that defendant

11   reported, but failed to pay (reported, not paid) all employee fringe benefit contributions into

12   each Trust Fund for the period February - August 2019 in the principal amount of $774,475.56,

13   according to proof at trial. Defendant is further obligated by the provisions of the Master

14   Agreement and the Trust Agreements to pay interest on unpaid contributions at the rate of 1.5%

15   per month until paid and liquidated damages in the amount of $150 for each month that

16   defendant failed to timely report and pay all employee fringe benefit contributions into each

17   Trust Fund.

18             19.      Pursuant to the provisions of ERISA, §502(g)(2), 29 U.S.C. §1132(g)(2),

19   plaintiffs are entitled to the following statutory relief:

20                      (a)         Section 502(g)(2)(A): for unpaid contributions (reported, not paid) in the

21                                  principal amount of $774,475.56, according to proof at trial;

22                      (b)         Section 502(g)(2)(B): for contributions reported and not paid, an award

23                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%

24                                  per month, from the date of the delinquency, until the date of judgment,

25                                  calculated to be $36,040.52 through September 26, 2019; and

26                      (c)         Section 502(g)(2)(C): the additional award of an amount equal to the

27                                  greater of (i) interest on the unpaid fringe benefit contributions at the rate

28                                  of 1.5% per month, from the date of the delinquency, until the date of



     4827-9962-5641.1 29512/00302                            -6-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 7 of 10


 1                                  judgment or; (ii) liquidated damages under the Master Agreement and

 2                                  trust agreements of $150 for each month that defendant reported, but

 3                                  failed to pay all employee fringe benefit contributions into each Trust

 4                                  Fund, calculated to be $36,040.52 through September 26, 2019.

 5            20.       Plaintiffs are informed and believe, and on that ground allege, that defendant

 6   failed to report, and failed to pay (not reported, not paid), pursuant to audit, all employee fringe

 7   benefit contributions into each Trust Fund for the periods ending December 2017 and December

 8   2018 in the principal amount of $ 1,763.11, according to proof at trial. Defendant is further

 9   obligated by the provisions of the Master Agreement and the Trust Agreements to pay interest

10   on unpaid contributions at the rate of 1.5% per month until paid and liquidated damages in the

11   amount of $150 for each month that defendant failed to timely report and pay all employee

12   fringe benefit contributions into each Trust Fund.

13            21        Pursuant to the provisions of ERISA, section 502(g)(2), 29 U.S.C. § 1132(g)(2),

14 plaintiffs are entitled to the following statutory relief:
15                      (a)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not

16                                  paid) pursuant to an audit, in the principal amount of $ 1,763.11,

17                                  according to proof at trial;

18                      (b)         Section 502(g)(2)(B): for contributions not reported and not paid (audit),

19                                  an award of interest on the unpaid fringe benefit contributions at the rate

20                                  of 1.5% per month, from the date of the delinquency, until the date of

21                                  judgment, calculated to be $274.70 through August 25, 2019, according

22                                  to proof at trial; and

23                      (c)         Section 502(g)(2)(C): the additional award of an amount equal to the

24                                  greater of (i) interest on the unpaid fringe benefit contributions at the rate

25                                  of 1.5% per month, from the date of the delinquency, until the date of

26                                  judgment; or (ii) liquidated damages under the Master Agreement and

27                                  trust agreements of $150 for each month that defendant failed to timely

28                                  report and pay all employee fringe benefit contributions into each Trust



     4827-9962-5641.1 29512/00302                            -7-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 8 of 10


 1                                  Fund, calculated to be $274.70 through July August 25, 2019, according

 2                                  to proof at trial.

 3            22.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

 4   action. Pursuant to the provisions of section 502(g)(2)(D) of ERISA, 29 U.S.C.

 5   § 1132(g)(2)(D), plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs

 6   incurred in the bringing of the within action.

 7            WHEREFORE, plaintiffs pray for judgment as follows.

 8                                              VI. RELIEF REQUESTED

 9             1.       On the First Claim for Relief, for damages for breach of the collective bargaining

10   agreement for judgment against defendant as follows:

11                      (a)         For unpaid contributions (reported, not paid) in the principal amount of

12                                  $774,475.56 plus interest and liquidated damages in an amount to be

13                                  proven at trial;

14                      (b)         For unpaid contributions (not reported, not paid) pursuant to audit, in the

15                                  principal amount of $1,763.11 plus interest and liquidated damages in an

16                                  amount to be proven at trial;

17                      (c)         For interest and liquidated damages on contributions paid late (paid, paid

18                                  late), in the amount of $68,554.80, as calculated through September

19                                  26, 2019; and

20                      (d)         for costs of suit, attorneys’ fees and for such other further relief as the

21                                  Court may deem just and proper.

22            2.        On the Second Claim for Relief, for recovery under ERISA section 502(g)(2),

23   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows:

24                      (a)         Under section 502(g)(2)(A): for unpaid contributions (reported, not paid)

25                                  in the principal amount of $774,475.56, according to proof at trial;

26   ///

27   ///

28   ///



     4827-9962-5641.1 29512/00302                            -8
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 9 of 10


 1                      (b)         Under section 502(g)(2)(B): an award of interest on the unpaid fringe

 2                                  benefit contributions at the rate of 1.5% per month, from the date of

 3                                  delinquency, until the date of judgment, calculated to be $36,040.52

 4                                  through September 26, 2019;

 5                      (c)         Under section 502(g)(2)(C): the additional award of an amount equal to

 6                                  the greater of (i) interest on the unpaid fringe benefit contributions at the

 7                                  rate of 1.5% per month, from the date of delinquency, until the date of

 8                                  judgment; or (ii) liquidated damages under the Master Agreement and

 9                                  trust agreements of $150 for each month that defendant failed to timely

10                                  report and pay all employee fringe benefit contributions into each Trust

11                                  Funds, calculated to be $36,040.52 through September 26, 2019;

12                      (d)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not

13                                  paid) pursuant to an audit, in the principal amount of $1,763.11,

14                                  according to proof at trial;

15                      (e)         Under section 502(g)(2)(B): an award of interest on the unpaid fringe

16                                  benefit contributions (not reported, not paid) pursuant to an audit at the

17                                  rate of 1.5% per month, from the date of delinquency, until the date of

18                                  judgment, calculated to be $274.40 through August 25, 2019;

19                      (f)         Under section 502(g)(2)(C): the additional award of an amount equal to

20                                  the greater of (i) interest on the unpaid fringe benefit contributions at the

21                                  rate of 1.5% per month, from the date of delinquency, until the date of

22                                  judgment; or (ii) liquidated damages under the Master Agreement and

23                                  trust agreements of $150 for each month that defendant failed to timely

24                                  report and pay all employee fringe benefit contributions into each Trust

25                                  Funds, calculated to be $274.40 through August 25, 2019; and

26   ///

27   ///

28   ///



     4827-9962-5641.1 29512/00302                              9
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:19-cv-06603-SK Document 1 Filed 10/15/19 Page 10 of 10


 1                      (g)         Under section 502(g)(2)(D): an award of attorneys’ fees and costs

 2                                  incurred by plaintiffs in the bringing of the within action, and for such

 3                                  other or further amounts as may be shown at trial, and for such other

 4                                  further relief as the Court may deem just and proper.

 5   DATED: October 11, 2019

 6                                                         BULLIVANT HOUSER BAILEY PC

 7
 8                                                         By
                                                                Ronald L. Richman
 9                                                              Sarah Bowen
10                                                         Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     4827-9962-5641.1 29512/00302                          -10-
            COMPLAINT FOR DAMAGES FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
